DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2017/0178920 as filed by Dole et al. (hereinafter, Dole).



Regarding claim 2, Dole teaches alternately repeating the forming of the precursor layer and the generating of the plasma (see, for example, [0050]).

	Regarding claim 3, Dole teaches the forming the precursor layer and generating the plasma in a depressurized space continuously maintained in the plasma chamber without removing the substrate from the plasma chamber (see, for example, [0011]).

	Regarding claim 4, Dole teaches the plasma processing apparatus comprises a support including a lower electrode and configured to support the substrate in the plasma chamber (see, for example, [0106]).  Dole teaches a gas supply source configured to supply a gaseous precursor and an oxygen-containing gas into the plasma chamber (see, for example, [0099]).  Dole teaches an upper electrode disposed above the support (see, for example, [0106]).  Dole teaches a first radio frequency power source configured to supply a first radio frequency power to the upper electrode in order to generate the plasma in the plasma chamber; and a second radio frequency power source configured to supply a second radio frequency power to the lower electrode in order to draw ions from the plasma into the substrate (see, for example, [0106]).

	Regarding claim 5, Dole teaches a plasma processing apparatus comprising a controller that controls all activities of the process apparatus (see, for example, [0135]).  Dole teaches the apparatus comprises a plasma chamber configured to accommodate a substrate (see, for example, FIG. 5).  Dole teaches a substrate having a film (303) including a side wall surface and a bottom surface that define an opening (see, for example, FIG. 3B).  Dole teaches forming a precursor layer (312) on the opening of the film (see, for example, FIG. 3B). Dole teaches generating a plasma to form a protective film on the side wall surface of the opening of the film from the precursor layer (see, for example, FIG. 3C and [0044]).  Dole teaches etching the bottom surface of the opening of the film (see, for example, FIG. 3C and [0044]).  Dole teaches the plasma simultaneously forms the protective film on the side wall surface of the opening of the film and etches the bottom surface of the opening of the film (see, for example, [0077]).  Dole teaches the substrate includes a mask (306) above the film (see, for example, FIG. 3).  Dole teaches the protective film is formed with a species of the plasma reacting with the precursor layer which has been formed on the side wall surface of the opening (see, for example, [0077]).

	Regarding claim 6, Dole teaches alternately repeating the forming of the precursor layer and the generating of the plasma (see, for example, [0050]).

	Regarding claim 8, Dole teaches forming of the precursor layer and generating the plasma in a depressurized space continuously maintained in the plasma chamber without removing the substrate from the plasma chamber (see, for example, [0011]).

	Regarding claim 9, Dole teaches applying a first radio frequency power to the plasma chamber in which the substrate is located to form the plasma and applying a second radio frequency power to the plasma chamber in which the substrate is located to draw ions from the plasma into the substrate (see, for example, [0074], [0118]).

	Regarding claims 10, 12 and 13, all limitations set forth in claims 10, 12 and 13 have been addressed above.

	Regarding claim 11, Dole teaches alternately repeating the forming of the precursor layer and the generating the plasma a predetermined number of times (see, for example, [0051]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716